NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BERT JUAREZ,                                    No.    19-55236

                Petitioner-Appellant,           D.C. No.
                                                2:12-cv-02149-JLS-RAO
 v.

P. D. BRAZELTON, Warden,                        MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                           Submitted January 14, 2021**
                              Pasadena, California

Before: CALLAHAN and WATFORD, Circuit Judges, and RAKOFF,*** District
Judge.

      Bert Juarez appeals from the district court’s denial of his federal habeas

petition, in which he challenges various state court convictions. We granted a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
                                                                             Page 2 of 3

certificate of appealability limited to “whether the district court properly

determined that appellant’s newly exhausted claims were untimely, including

whether those claims relate back to his original 28 U.S.C. § 2254 petition.” We

affirm.

      The district court correctly held that the newly exhausted claims asserted in

Juarez’s amended habeas petition were untimely. Juarez filed his original federal

habeas petition on March 14, 2012, which meant he had only one day remaining

before the statute of limitations imposed by the Antiterrorism and Effective Death

Penalty Act (AEDPA) expired. See 28 U.S.C. § 2244(d)(1). Even if Juarez was

entitled to tolling for the entire period between the filing and denial of his state

habeas petitions, AEDPA’s limitations period would have been tolled only until

February 13, 2014. Because Juarez did not file his amended petition until April 2,

2014, the newly exhausted claims he included in the amended petition were

untimely unless they relate back to the claims asserted in his original, timely filed

petition.

      The district court correctly held that the newly exhausted claims do not

relate back to the claims asserted in the original petition. A new claim relates back

“only when it arises from the same core of operative facts as a claim contained in

the original petition.” Hebner v. McGrath, 543 F.3d 1133, 1134 (9th Cir. 2008).

Here, Juarez’s new claims are ineffective-assistance-of-counsel claims involving
                                                                           Page 3 of 3

sufficiency of the evidence and the erroneous calling of witnesses at trial. Those

claims do not share the same core of operative facts as the claims involving

instructional errors asserted in the original petition. See id. at 1138–39. Juarez

argues that the newly exhausted claims in his amended petition must relate back

because he included those identical claims in unexhausted form in the original

petition, but we have previously rejected that very argument. See King v. Ryan,

564 F.3d 1133, 1135, 1142–43 (9th Cir. 2009).

      Juarez also contends that the district court should have granted his request

for a stay under Rhines v. Weber, 544 U.S. 269 (2005), because he had good cause

for his failure to exhaust. We decline to address this issue because it falls outside

the scope of the certificate of appealability and Juarez has failed to make a

“substantial showing of the denial of a constitutional right” to justify expanding the

certificate of appealability. See Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.

1999) (per curiam) (quoting 28 U.S.C. § 2253(c)(2)).

      AFFIRMED.